DETAILED ACTION
					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 10 and 12-20 are allowed. Claims 1-9 and 11 are cancelled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerry Pauline Sisselman on 04/19/2022.
The application has been amended as follows: Amend new claim 20 as follows to fix typo: 
Amend claim 20 as follows: In Line 2 :Replace the letter “s” after the word “winding” with the word “is”.
Allowable Subject Matter
Claims 10, 12-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 10, recites “inter alia” “Claim 10: An electric machines (1), comprising:  an annular stator and a rotor disposed within said stator;  said stator having a plurality of stator segments (1) disposed in a circumferential direction, each stator segment including a winding support (8) and a stator winding (9) toroidally applied to said winding support.; (8); each of said stator segments (') having lateral cutouts (7) disposed in the circumferential direction and stator segment outer arms- (10); each of said winding supports (8) with said applied stator winding (9) being introduced into circumferentially adjacent said lateral cutouts (7) of adjacent stator segments- ('1); and said stator winding (9) having a radial outer side being partially surrounded by said stator segment outer arms (10) of mutually adjacent stator segments (') forming a radially directed outer gap (11) between said stator segment outer arms (10) of each two respective mutually adjacent stator segments; and ('1), said outer gap having a length and a width selected to form an additional magnetic circuit of predefined inductance in a region outside said stator, said Page 3 of 13predefined inductance determined by the length and the width of said outer gap, said additional magnetic circuit producing a magnetic field of a desired size outside the stator that has no influence on the rotor.  (see Fig.1).”
   
    PNG
    media_image1.png
    682
    699
    media_image1.png
    Greyscale

   	
The prior art of record fail to teach the combination of limitations of claims 10, furthermore, the closest prior art  Hiroshi, Kim, Mikio,  structure teach stator with winding support and cutouts and have radial gaps , but the prior art of record, nor search fail to teach the combination of claim  10, specially the structure of the gaps where there is a stator magnetic field determined by the length and width of the outer gap that does not influence the rotor in any shape or form,  the prior art fails to teach to teach the combination of claim 1  where  “An electric machines (1), comprising:  an annular stator and a rotor disposed within said stator;  said stator having a plurality of stator segments (1) disposed in a circumferential direction, each stator segment including a winding support (8) and a stator winding (9) toroidally applied to said winding support.; (8); each of said stator segments (') having lateral cutouts (7) disposed in the circumferential direction and stator segment outer arms- (10); each of said winding supports (8) with said applied stator winding (9) being introduced into circumferentially adjacent said lateral cutouts (7) of adjacent stator segments- ('1); and said stator winding (9) having a radial outer side being partially surrounded by said stator segment outer arms (10) of mutually adjacent stator segments (') forming a radially directed outer gap (11) between said stator segment outer arms (10) of each two respective mutually adjacent stator segments; and ('1), said outer gap having a length and a width selected to form an additional magnetic circuit of predefined inductance in a region outside said stator, said Page 3 of 13predefined inductance determined by the length and the width of said outer gap, said additional magnetic circuit producing a magnetic field of a desired size outside the stator that has no influence on the rotor. (see Fig.3).”
None of the prior art search, Google Patent Search, International Search Reports, SEARCH, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 10 above, the combination of the limitations of the claim are unique. 



    PNG
    media_image2.png
    306
    680
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    149
    320
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    286
    483
    media_image4.png
    Greyscale


Claims 12-20 are allowed based on dependency from allowed claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834